DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  in line 2, it appears that “position” should be “positions”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  in line 1, it appears that “position” should be “positions”.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  in line 1, it appears that “position” should be “positions”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites, in part, “a rotational adjustment device that adjusts an angular position of the template relative to the treatment site of the patient and locks the angular position of the template relative to the treatment site of the patient; a linear adjustment device that adjusts a horizontal position and a vertical position of the angular position locked template”.
Independent claim 13 recites, in part, “adjusting and locking an angular position of the brachytherapy template device relative to a treatment region of a patient; adjusting a vertical position and a horizontal position of the angularly locked brachytherapy template device using the precise positioning brachytherapy template device relative to the treatment region of the patient”.
	Applicants disclosure does not describe and/or require these steps.  Applicants disclosure teaches a rotational adjustment via angle indicator and knob (120), and a horizontal and vertical adjustment via movement along arms 110 and 112.  The angle indicator and knob locks the rotational adjusted template.  The horizontal and vertical adjustment is locked via locking knobs 108.  Applicants, however, do not describe the steps presently claimed of “adjusting and locking an angular position of the brachytherapy template device relative to a treatment region of a patient; adjusting a vertical position and a horizontal position of the angularly locked brachytherapy template device using the precise positioning brachytherapy template device relative to the treatment region of the patient.”
Claims 2-12 are rejected by virtue of their dependency on claim 1 and claims 14-18 are rejected by virtue of their dependency on claim 13.

Claims 13, 21-22, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, in each of lines 7 and 10, it appears that “brachytherapy template device” should be “brachytherapy template” because the disclosure teaches that the brachytherapy template is adjusted and locked, not the device.
In claim 21, line 2, it appears that “a vertical position” and “a horizontal position” should be “the vertical position” and “the horizontal position”, respectively.  In line 3, it appears that “a treatment region of a patient” should be “the treatment site of the patient”.
Claim 21 appears to be redundant in that the limitations do not appear to be further limiting.
In claim 22, line 3, it appears that “treatment region” should be “treatment site”.
In claim 24, lines 1-2, it appears that “a vertical position” and “a horizontal position” should be “the vertical position” and “the horizontal position”, respectively.
In claim 25, lines 1-2, it appears that “a vertical position” and “a horizontal position” should be “the vertical position” and “the horizontal position”, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Pitman (US 2010/0268014 A1) in view of Taylor (USPN 6,547,782 B1).
With respect to claim 19, Pitman discloses a method for treatment, comprising: providing an operating table (52) with a patient having a treatment site lying on the operating table and a precise positioning apparatus (56) attached to the operating table (via clamps, 54); attaching a brachytherapy template (62) to the precise positioning apparatus; precisely adjusting a position of the brachytherapy template relative to the treatment site using the precise positioning apparatus; inserting one or more fiducial needles, guided by medical imaging, through the template and locking the one or more fiducial needles; and inserting one or more brachytherapy needles through the template and into the treatment site to place one or more radioactive seeds into the treatment site (Figs. 1A, 1B, 7-16 & paragraphs 0025-0041).
Pitman does not specifically disclose precisely adjusting an angular, horizontal and vertical positions of the brachytherapy template relative to the treatment site using the precise positioning apparatus; and locking the angular, horizontal and vertical positions of the brachytherapy template relative to the treatment site. Taylor discloses this (column 2, lines 49+ & column 6, lines 27+ & 44-45 - base 22 can be fixed to an operating table).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use this teaching to modify Pitman to precisely adjust an angular, horizontal and vertical positions of the brachytherapy template relative to the treatment site using the precise positioning apparatus; and lock the angular, horizontal and vertical positions of the brachytherapy template relative to the treatment site, to ensure the precisely positioned brachytherapy template does not move thus ensuring patient safety.
With respect to claim 20, Pitman/Taylor discloses wherein precisely adjusting the positions of the brachytherapy template further comprises operating a course adjustment component and a fine adjustment component to precisely position the template at the treatment site (Taylor - column 2, lines 49+ & column 6, lines 27-29).
With respect to claim 21, Pitman/Taylor discloses wherein precisely adjusting the positions of the brachytherapy template further comprises adjusting the vertical position and the horizontal position of the brachytherapy template relative to the treatment site of the patient (Taylor - Figs. 1A & 3 & column 2, lines 4-6 & 49+ & column 6, lines 27+ & column 14, lines 34+).
With respect to claim 22, Pitman/Taylor does not specifically disclose wherein precisely adjusting the positions of the brachytherapy template further comprises leveling the brachytherapy template relative to the treatment site of the patient using a leveling device.  A leveling device is well known to those of ordinary skill in the art to aid in alignment.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Pitman/Taylor to level the brachytherapy template relative to the treatment site of the patient using a leveling device, to ensure accurate positioning starting with a leveled template.
With respect to claim 24, Pitman/Taylor discloses wherein adjusting the vertical position and the horizontal position of the brachytherapy template further comprises programmatically controlling the horizontal and vertical positions of the brachytherapy template using a controller (Taylor - column 3, lines 37-50 & column 6, lines 27+ & column 14, lines 34+).
With respect to claim 25, Pitman/Taylor discloses wherein adjusting the vertical position and the horizontal position of the brachytherapy template further comprises generating, by the controller using a treatment plan for the patient, a command to adjust the vertical and horizontal positions of the brachytherapy template and sending the commands to a motor to adjust the vertical and horizontal positions of the brachytherapy template (Taylor - column 3, lines 37-50 & column 6, lines 27+ & column 14, lines 34+).
Response to Arguments
Applicant's arguments filed February 3, 2022 have been fully considered but they are not persuasive.  Regarding claim 19, Applicants argue:
The independent method claims recite “adjusting and locking an angular position of the
brachytherapy template device relative to a treatment region of a patient”, “adjusting a vertical
position and a horizontal position of the angularly locked brachytherapy template device using
the precise positioning brachytherapy template device relative to the the 
patient” and “locking the brachytherapy template into a precise angular, horizontal and vertical
position related to the treatment region of the patient” that are not disclosed or suggested by
Pitman and Taylor.

Pitman discloses a brachytherapy fiducial needle fixation system that does not disclose or
suggest these claim elements.

Taylor discloses an augmentation system for surgery that provides some positioning of a
surgical instrument using a very large mechanical device as shown in Figure 1A of Taylor. While
Taylor discloses coarse and fine horizontal and vertical position adjustments (Taylor at 6:27-30 and 14:34-44) in one embodiment. In another embodiment in Figure 10, Taylor discloses rotational sections 250-252 and drive motors 240 (Taylor at 19:15-28) that provide angular adjustment.
However, Taylor does not disclose or suggest the claimed adjusting and locking an angular position and then adjusting the vertical and horizontal position of the angularly locked template. Thus, Taylor does not disclose or suggest these claim features.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “adjusting a vertical position and a horizontal position of the angularly locked brachytherapy template device using the precise positioning brachytherapy template device relative to the treatment region of the patient”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Thus, applicants arguments are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Whitmore, III et al. (USPN 5,931,786) disclose an ultrasound probe support and stepping device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



March 14, 2022